DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Applicant’s amendments to the claims have overcome the objection(s) previously set forth.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a seal member” in claims 5-14, “holding member” in claims 5-8 & 12-20, and “biasing member” in claims 5-8 & 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a seal member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “member” coupled with functional language “seal” without reciting sufficient structure to achieve the function.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to recite sufficiently definite structure, material or acts to perform that function. There is no clear structure claimed capable of the claimed function, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, an axially facing seal 36” (see ¶ [0033]), “an axially facing circular seal 236a” (see ¶ [0054]), or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “holding member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder “member” coupled with functional language “holding” without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “spring strip 52” (see ¶ [0047]-[0048] per US Patent Application Publication No. 20180214803 of the instant application) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-8 & 11-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Note: In claims 9-11, the term “holding member” is accompanied by sufficient structure to perform the function claimed.
Claim limitation “biasing member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder “member” coupled with functional language “holding” without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “spring strip 52” (see ¶ [0042] per US Patent Application Publication No. 20180214803 of the instant application) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-8 & 11-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(a)
The rejection of claim 4 under 35 USC § 112(a) is withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 5-8 and 12-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5, 15 & 19, the limitation “movable biasing member” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the 
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
````````````````````````````````````````````````````````````
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 4,364,825 to A. S. Connor.
Regarding claim(s) 1, Connor teaches a filter cartridge (52) comprising:
a filtering media (Id.; 52) defining an interior space (58), the filtering media having a first end and a second end (see column 3, line(s) 7-9 “Sheet metal end discs E and E' are affixed to the ends of the filter medium casing.”);
a first endcap (E) coupled to the first end of the filtering media and a second endcap (E’) coupled to the second end of the filtering media (see column 3, line(s) 7-9 “Sheet metal end discs E and E' are affixed to the ends of the filter medium casing.”; see also Figs. 1-3, filtering media 52, and end caps E & E’);
the second endcap including an annular perimeter portion (see Fig. 2, item 122 and surrounding surfaces of the end cap E’) secured to the second end of the filtering media (52) (see column 3, line(s) 7-9 “Sheet metal end discs E and E' are affixed to the ends of the filter medium casing.”); and
a central portion (see Fig. 2, central portion 124) extending axially from the annular perimeter portion into the interior space (58) and defining a recess (see Fig. 2, the volume 
the central portion including:
a side wall (see Fig. 2, side wall 126 and/or 128) and
a bottom closure (see Fig. 2, 130 and/or 138),
the side wall (126 and/or 128) extending axially between the annular perimeter portion (122) and the bottom closure (130 and/or 138) and surrounding the recess together with the bottom closure (130 and/or 138) (see Fig. 2, the volume within wall 126 and/or 128 reads on the claimed recess);
the side wall (126 and/or 128) having at least one perforation (144 and/or 142) such that the interior space (58) is in fluid communication with the recess (see Fig. 2); and
an axially facing seal member (see Fig. 2, outer surface of float 102 has a spherical surface which reads on the axially facing seal claimed; and/or the axially facing surface of seal member 132; and/or the axially facing surface the lip of opening 140) coupled to the bottom closure (130 and/or 138) of the second endcap (see Fig. 3, endcap E’);
the axially facing seal member (102 and/or 132 and/or 140) disposed at a center of the bottom closure (130 and/or 138) (see Fig. 2, the seal member 132 is centered on the bottom closure 130; and/or the float 102 is centered on the bottom closure 130 when moved there by buoyancy or fluid pressure; and/or the float 102 is centered on the bottom closure 138 when moved there by buoyancy, gravity, or fluid pressure; and/or the seal member 140 is centered on the bottom closure 138; see also column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 
and facing away from the first endcap (E) (see Fig. 2, “upper” outer surface of float 102 has a spherical surface which reads on the limitation of facing away from the first endcap E at the contact surface whit the bottom of item 132; and/or the axially facing surface of seal member 132 facing away from first endcap E; the lip of opening 140 facing away from first endcap E reads on the claimed limitation because the ball will be sealed against the opening 140 when the ball 102 is denser than the fluid being treated).
Regarding claim(s) 2, Connor teaches the filter cartridge of claim 1.
Connor further teaches where the side wall (126) includes a first section (see Fig. 2, section of the side wall 126 above openings 144) axially extending from the annular perimeter portion (see Fig. 2, item 122, and surrounding surfaces of the end cap E’),
a second section (see Fig. 2, section of side wall 126 below the openings 144) coaxial with the first section and extending to the bottom closure (130), and
an annular connection section (see Fig. 2, section of side wall 126 at and around openings 144) connecting the first and second sections (see Fig. 2).
Regarding claim(s) 3, Connor teaches the filter cartridge of claim 1.
Connor further teaches where the bottom closure (130) has an opening (136) located at the center of the bottom closure (see Fig. 2, opening 136) and
the seal member (132 and/or 102) includes an axially facing seal (see Fig. 2, outer surface of float 102 has a spherical surface which reads on the axially facing seal claimed; and/or the axially facing surface of seal member 132) received by the opening of the bottom closure (130) (see column 4, line(s) 59-63 “The float 102 is free to move in the 
Regarding claim(s) 4, Connor teaches the filter cartridge of claim 1.
Connor further teaches where the bottom closure (130) is closed (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; the bottom closure is closed when the ball 102 blocks the opening 136); and
the seal member (132 and/or 102) includes an axially facing seal (see Fig. 2, outer surface of float 102 has a spherical surface which reads on the axially facing seal claimed; or the axially facing surface of seal member 132) received by a central recess (34) located at the center of the bottom closure (130).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,884,349 to Z. Jiang, in further view of US Patent No. 5,165,655 to C. F. Drexel et al.
Regarding claim(s) 15, Jiang teaches a filter valve (see Title), comprising:
a valve body extending axially from a first end (see Fig. 2, upper end 26) to a second end (see Fig. 2 detail, annotated below),
the valve body having a first end opening at the first end (see Fig. 2, first opening 28)
a second end opening at the second end (see Fig. 2, second opening 34) and
at least one side opening (see Fig. 2, side opening 32) between the first end and the second end (see Fig. 2),
the first end opening and the second end opening axially facing each other and in fluid communication with each other and with the side opening (see Fig. 2, axial symmetry and fluid communication can be observed; see also column 4, line(s) 24-26 “Circular opening 28 in cap 27 is coaxially centered and is axially aligned with pin 37 and with flow hole 34.”);
a ball receivable inside the valve body (see Fig. 2, valve ball 36), the ball being axially movable between the first end and the second end (there are no restrictions to the movement of the ball from the first end to the second end); and

the holding member comprising a biasing member (see Fig. 2, annotated below, track 35) confining the ball (see Fig. 1, because of the slope of the track 35, the ball 36 is biased toward the shown position).
The ball is fully capable of performing the functional limitations “where the ball is retained at the second end adjacent the second end opening, and where in the ball moves axially towards the first end when released from the biasing member” (see C5/L8–10 & 15-21 “The valve ball 36 rides in the recessed track 35 and is movable across the upper surface of interior shelf 24 in response to incoming fuel flow. … The valve ball 36 is a molded plastic sphere and is designed to be light in weight such that virtually any fuel flow pressure is capable of moving the valve ball in the direction of flow opening 34. Further, the diameter selected for valve ball 36 is sufficiently large that it has very little distance to move to be in a position to actually close off flow opening 34.”; see also Fig. 2, annotated below). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
In the current case, Jiang clearly teaches where “the ball is retained at the second end adjacent the second end opening” by the interaction of the disclosed holding member/biasing member and gravity. The slope of the location of the holding member/track on the sloped interior shelf imparts a bias on the ball (36) which releasably retains said ball at the first location at the second end adjacent the second end opening (24). Further, Jiang further teaches where the ball is light and movable by a fluid flow Jiang Column 5, lines 8–10 “The valve ball 36 rides in the recessed track 35 and is movable across the upper surface of interior shelf 24 in response to incoming fuel flow.”). As such, the holding member of Jiang is fully capable of performing the claimed functional limitation.

    PNG
    media_image1.png
    493
    687
    media_image1.png
    Greyscale
Jiang Fig. 2 detail
Jiang is silent as to where the biasing member is movable; the “holding member” and the “movable biasing member” are “a spring clip or equivalents thereof as interpreted under 35 USC § 112(f).
However; Drexel teaches a movable biasing member comprising a spring strip, comprising a base end and a free end (see Abstract “a valve element retainer comprising a thin, flexible member having a first portion operatively associated with the valve element and a second portion, extending from the first, secured to the body of the valve assembly”; the base end being the end secured to the body) disposed to bias a ball within a valve onto the side opening and permit alignment between the ball and the side opening 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine a movable biasing member, such as a spring strip as taught by Drexel in the apparatus of Jiang in order to yield the predictable result of biasing the ball within the valve onto a particular opening and permit alignment between the ball and the side opening. MPEP 2143.A.
Regarding claim(s) 16, the combination of Jiang and Drexel teaches the filter valve of claim 15.
Jiang further teaches a slot biasing the ball (see Fig. 2, slot 35).
Jiang is silent as to where the biasing member includes at least one spring strip received by a slot defined by the valve body, the spring strip extending axially from a base end to a free end.
However, Drexel teaches a spring strip comprising a base end and a free end (see Abstract “a valve element retainer comprising a thin, flexible member having a first portion operatively associated with the valve element and a second portion, extending from the first, secured to the body of the valve assembly”; the base end being the end secured to the body) disposed to bias a ball within a valve onto the side opening and permit alignment between the ball and the side opening (see C2/L46–47 “valve element retainer permitting near perfect alignment between the element and its seat”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine a spring strip having a base end and a free end as taught by Drexel extending axially in the slot of the valve body of Jiang in order to yield the predictable result of biasing the ball within the valve onto a particular opening and permit alignment between the ball and the side opening. MPEP 2143.A.
claim(s) 17, the combination of Jiang and Drexel teaches the apparatus of claim 16.
Drexel further teaches where the spring strip has an inwardly projecting protrusion at the free end configured to confine the ball at the first position (see Figs. 4–5, protusion 50A; the spring clip has an inwardly protruding projection. Where inwardly is interpreted as toward the ball valve) in order to hold the ball and guide the motion into and out of engagement with the valve seat opening (see C4/L60–62 “The ribbon 50 holds the ball valve element 28 and guides its motion into and out of engagement with the conical valve seat 26.”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine a spring strip having an inwardly projecting protrusion at the free end configured to confine the ball at the first position as taught by Drexel in the filter apparatus of the combination of Jiang and Drexel in order to yield the predictable result of holding the ball and guide the motion into and out of engagement with the side opening and to and from the first and second positions. MPEP 2143.A.
Regarding claim(s) 18, combination of Jiang and Drexel teaches the apparatus of claim 16.
Drexel further teaches where the spring strip has an outwardly projecting protrusion at the free end (see Fig. 1, protusion 32a; the spring strip has an outwardly spiraling protrusion. Where outward is interpreted as away from the valve opening) in order to permit the ball to fit within the valve opening and guide it from on position to the other (see Figs. 2–3; and C4/L8–12 “The looseness of the loop 36a is just sufficient to permit the ball to fit perfectly in the valve seat without side forces from the wire, yet not so loose as to cause measurable frictional forces due to sidewise motion of the ball as it tries to center itself”).
Claim(s) 5-8, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,364,825 to A. S. Connor, in further view of US Patent No. 5,165,655 to C. F. Drexel et al.
Regarding claim(s) 5, Connor teaches a filter assembly, comprising:
a filter housing (see Fig. 2, housing 10’’; see also Figs. 1 & 3) that includes:
a housing body (see Figs. 1-3, housing body 12)
defining a filter cartridge space (88 & 90) for receiving a filter cartridge (52), and
the filter cartridge space extending axially from the housing head (16) to a closed end wall (18) (see Figs. 1-3);
the housing head (16) defining an outlet having an outlet opening (see Figs. 1 & 2, bore 34 shown but not labeled in Fig. 2) in fluid communication with an interior space (58) of a filter cartridge (52) for discharging filtered fluid (see also column 3, lines 28-35 “The bore 86 defines an exit port for the bore 58 so that the fluid path the fluid path through the filter unit 10 includes the inlet ports 40, end space 88 between end disc E and cap 16, annular space 90 between the filter medium and the container wall 12, the filter medium 52, fluid flow holes 56, bore 58, bore 86 and any fluid connection (not shown) mounted in the bore 34 of the boss 32.”; describing the path of the fluid during treatment which is applicable to the embodiment of Fig. 2 of Connor because the bore 85 corresponds to the interior volume of the valve 120);
a valve (120) having:
a valve body extending (128) axially from a first end (see Fig. 2, location 130/136 the top of the valve body 128 reads on the claimed first end) to a second end (see Fig. 2, location 138/140 at the bottom of the calve body 128 reads on the claimed second end) with the first end connected to the housing head (see column 4, line(s) 37-39 “A unit 10” is shown in FIG. 2 to include a sleeve 120 attached to the end disc E' to depend therefrom into the bore 58.”; see also 
the valve body (128) having:
a first end opening (136) at the first end (see Fig. 2, first opening 136 at the first/top end of the valve body 128),
a second end opening (140) at the second end (see Fig. 2, second opening 140), and
at least one side opening between the first end and the second end (see Fig. 2, side opening 142; see also column 4, line(s) 59-58 “Preferably, there are four main flow holes 142 which are located 90 ° apart.”);
the first end opening (136) and the second end opening (140) axially facing each other and in fluid communication with each other and with the side opening and the outlet opening (see Fig. 2, axial symmetry and fluid communication can be observed)
the first end opening (136) disposed adjacent to the outlet opening (58) (see also column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”);
a ball (102) receivable inside the valve body (see Fig. 2, valve ball 102; see also column 4, line(s) 47-50 “An insert 138 is mounted in the lower end of the sleeve so that the sleeve bottom portion forms a cage in which the float 102 is located.”),
the valve (120) further having a holding member (138) adjacent the second end of the valve body (see Fig. 2, lower end of valve body 128) configured to releasably retain the ball at the first position (see column 4, line(s) 47-50 “An insert 138 is mounted in the lower end of the sleeve so that the sleeve bottom portion forms a cage in which the float 102 is located.”);

where the ball moves axially towards the first end when released from the biasing member (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; see also column 1, line(s) 54-66 “the blocking means includes a ball which need not be floatable in water… The velocity of the flow through this device is sufficient to cause the ball to be carried by that flowing fluid toward the unit outlet port. The ball will then block the outlet port to prevent further fuel flow to an engine.”; the ball 102 moves axially from the first position at the second end opening 140 to the second position at the first opening 138 formed by the neck projections 132);
a filter cartridge (50) received by the housing body inside the filter cartridge space (see column 3, line(s) 1-2 “A filter element 50 is located within the housing and includes an elongate annular filter medium 52”) including:
a filtering media (Id.; 52) defining an interior space (58), the filtering media having a first end and a second end (see column 3, line(s) 7-9 “Sheet metal end discs E and E' are affixed to the ends of the filter medium casing.”);
a first endcap (E) coupled to the first end of the filtering media and a second endcap (E’) coupled to the second end of the filtering media (see column 3, 
the second endcap including an annular perimeter portion (see Fig. 2, item 122 and surrounding surfaces of the end cap E’) secured to the second end of the filtering media (52) (see column 3, line(s) 7-9 “Sheet metal end discs E and E' are affixed to the ends of the filter medium casing.”); and
a central portion (see Fig. 2, central portion 124) extending axially from the annular perimeter portion into the interior space (58) and defining a recess (see Fig. 2, the volume within the wall 126 reads on the claimed recess) inside the interior space (see column 3, line(s) 37-42 “A unit 10” is shown in FIG. 2 to include a sleeve 120 attached to the end disc E' to depend therefrom into the bore 58. The sleeve is unitary and includes an annular flange 122 mounted on the end disc E' and attached to a body 124 of the sleeve. The body includes a top portion 126”);
the central portion including a side wall (see Fig. 2, side wall 126) and a bottom closure (see Fig. 2, 130), the side wall extending axially between the annular perimeter portion (122) and the bottom closure (130) and surrounding the recess together with the bottom closure (130) (see Fig. 2, the volume within wall 126 reads on the claimed recess);
the side wall (126) having at least one perforation (144) such that the interior space (58) is in fluid communication with the recess (see Fig. 2); and
a seal member (see Fig. 2, outer surface of float 102 has a spherical surface which reads on the axially facing seal claimed; and/or the axially facing surface of seal member 132) coupled to the bottom closure (130) of the second endcap (see Fig. 3, endcap E’).
Connor is silent as to where the biasing member is movable; and the “holding member” and the “biasing member” are “a spring clip or equivalents thereof as interpreted under 35 USC § 112(f).
However; Drexel teaches a movable biasing member comprising a spring strip, comprising a base end and a free end (see Abstract “a valve element retainer comprising a thin, flexible member having a first portion operatively associated with the valve element and a second portion, extending from the first, secured to the body of the valve assembly”; the base end being the end secured to the body) disposed to bias a ball within a valve onto the side opening and permit alignment between the ball and the side opening (see C2/L46–47 “valve element retainer permitting near perfect alignment between the element and its seat”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine a movable biasing member, such as a spring strip as taught by DREXEL in the apparatus of Connor in order to yield the predictable result of biasing the ball within the valve onto a particular opening and permit alignment between the ball and the side opening. MPEP 2143.A.
Regarding claim(s) 12, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the side wall (126) includes a first section (see Fig. 2, section of the side wall 126 above openings 144) axially extending from the annular perimeter portion (see Fig. 2, item 122, and surrounding surfaces of the end cap E’),
a second section (see Fig. 2, section of side wall 126 below the openings 144) coaxial with the first section and extending to the bottom closure (130), and
an annular connection section (see Fig. 2, section of side wall 126 at and around openings 144) connecting the first and second sections (see Fig. 2).
claim(s) 13, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the bottom closure (130) has an opening (136) located at the center of the bottom closure (see Fig. 2, opening 136) and
the seal member (132 and/or 102) includes an axially facing seal (see Fig. 2, outer surface of float 102 has a spherical surface which reads on the axially facing seal claimed; and/or the axially facing surface of seal member 132) received by the opening of the bottom closure (130) (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; the limitation is taught because seal member 132 is located in the opening 136 and has upper and lower axially facing surfaces, and because when the float 102 is forced against the seal member 132, the float 102 acts as a seal member and is received in the opening of the bottom closure 130).
Regarding claim(s) 14, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the bottom closure (130) is closed (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; the bottom closure is closed when the ball 102 blocks the opening 136); and
the seal mechanism (132 and/or 102) includes an axially facing seal (see Fig. 2, outer surface of float 102 has a spherical surface which reads on the axially facing seal claimed; or the axially facing surface of seal member 132) received by a central recess (34) located at the center of the bottom closure (130).
claim(s) 6, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the filter head (16) has an annular skirt (32) extending axially (see Figs. 1-2; see also column 2, lines 53-58 “A boss 32 is defined centrally of the plate 16 and has a bore 34 defined thereby with threads 36 defined internally thereof. The boss extends downwardly into the interior of the housing 12 to have the longitudinal axis thereof aligned with the longitudinal axis of the housing.”) in addition, is configured to connect the valve body (120) to the housing head (16) (see also column 3, lines 15-18 “The end disc E' has a central opening 70 defined therethrough to be aligned with the boss 32. A sealing washer 74 is interposed between the end disc E' and inner surface 78 of the top 16.”).
Regarding claim(s) 7, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the first end opening (see Fig. 2, opening 163) of the valve body is axially facing the outlet opening (34) (see Figs. 1-2; see also column 2, line(s) 53-58 “A boss 32 is defined centrally of the plate 16 and has a bore 34 defined thereby… The boss extends downwardly into the interior of the housing 12 to have the longitudinal axis thereof aligned with the longitudinal axis of the housing.”); and
where when the ball (102) is at the second position, the ball is disposed adjacent the first end opening (136) and is configured to seal the outlet opening from the first end opening (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”).
Regarding claim(s) 8, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the housing head (16) has a passageway (see Figs. 1-2, the passageway extends from the housing head 116, within the bore 34, and through 
where when the ball is at the second position (see Fig. 2, when the ball 102 abuts against the portion 132 surrounding the first opening (136); the ball (120) is disposed inside the passageway (see Figs. 1-2, the passageway extends from the housing head 16, and through bore 34, seal 75, 126, 136, and 128) to seal the outlet opening from the passageway (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; see also column 2, lines 62-66 “The velocity of the flow through this device is sufficient to cause the ball to be carried by that flowing fluid toward the unit outlet port. The ball will then block the outlet port to prevent further fuel flow to an engine.”; and column 3, line(s) 22-35 “A tubular projection 80 is mounted at one end thereof on the sealing washer to extend into the bore 58 of the filter element 50. The other end of the projection is undercut to define a valve seat 84 for a purpose to be discussed below. The projection has a bore 86 defined longitudinally thereof to be aligned with the bore 58 of the filter. The bore 86 defines an exit port for the bore 58 so that the fluid path through the filter unit 10 includes … bore 58, bore 86 and any fluid connection (not shown) mounted in the bore 34 of the boss 32.”; because the passageway has been interpreted to include the volume within the sleeve 128, then the).
claim(s) 19, Connor teaches a method for controlling fluid flow out of a filter apparatus comprising:
positioning a ball (see Fig. 2, valve ball 102) inside a valve body (128) at a first position (see column 4, line(s) 47-50 “An insert 138 is mounted in the lower end of the sleeve so that the sleeve bottom portion forms a cage in which the float 102 is located.”),
a valve body extending (128) axially from a first end (see Fig. 2, first end at location 130/136) to a second end (see Fig. 2, second end at location 138/140) with the first end connected to the housing head (see column 4, line(s) 37-39 “A unit 10” is shown in FIG. 2 to include a sleeve 120 attached to the end disc E' to depend therefrom into the bore 58.”; see also Figs. 1-2, valve body 128 is connected to the filter head via the passage 126 and sealing washer 74),
a first end opening at the first end (see Fig. 2, first opening 136),
a second end opening at the second end (see Fig. 2, second opening 140) and
at least one side opening between the first end and the second end (see Fig. 2, side opening 142; see also column 4, line(s) 59-58 “Preferably, there are four main flow holes 142 which are located 90° apart.”),
the first end opening (136) and the second end opening (140) axially facing each other and in fluid communication with each other and with the side opening (142) and the outlet opening (34) (see Figs. 1-2, axial symmetry and fluid communication can be observed);
the ball (102) being axially movable inside the valve body (128) and being releasably retained by a holding member (138) at the first position between the side opening (142) and the second end opening (140) of the valve body (see Fig. 2; see also column 4, line(s) 47-50, below); where the ball (140) is retained at the second end adjacent the second end opening (140) (see column 4, line(s) 47-50 “An insert 138 is mounted in the lower end of the sleeve so that the sleeve bottom portion forms a cage in which the float 102 is located.”; the method step claimed is taught by Connor because the ball 102 is 
the holding member (138) comprising a biasing member (see Fig. 1, the lip of opening 140 reads on the claimed limitation of a biasing member, because the ball will be confined to the opening 140 when the ball 102 is denser than the fluid being treated) confining the ball in the first position adjacent the second opening (see column 1, line(s) 54-66 “the blocking means includes a ball which floats in water but does not float in the fuel being filtered.”; the functional limitation is taught by the prior art because when the fluid being treated is oil, the ball will be biased downward to the first position at opening 140 due to gravity);
and where the ball moves axially towards the first end when released from the biasing member (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; see also column 1, line(s) 54-66 “the blocking means includes a ball which need not be floatable in water… The velocity of the flow through this de-vice is sufficient to cause the ball to be carried by that flowing fluid toward the unit out-let port. The ball will then block the outlet port to prevent further fuel flow to an engine.”; the ball 102 moves axially from the first position at the second end opening 140 to the second position at the first opening 138 formed by the neck projections 132);
connecting the valve body (128) to a filter head (16) of the filter so that the side opening (142) is in fluid communication with an outlet opening (34) of an outlet defined by the filter head (16) (see Figs. 1-2; see also column 4, lines 51-58 “A fluid rise hole 140 is defined in the insert to fluidly connect the bore of the sleeve with filter medium bore 58, and main flow holes 142 are defined in the sleeve … Preferably, there are four main flow holes 142 which are located 90° apart.”),

allowing filtered fluid to flow through the side opening (142), through the outlet opening and into the outlet when a correct filter cartridge is installed (see column 4, lines 51-53 “A fluid rise hole 140 is defined in the insert to fluidly connect the bore of the sleeve with filter medium bore 58, and main flow holes 142 are defined in the sleeve”; the method step is taught by the prior art because the filtered fluid will mainly pass thought the main/side openings 142 during the normal operation of the apparatus with a correct filter cartridge installed), the second end opening (140) of the valve body (128) is sealed and the ball (102) is retained at the first position by the biasing member (see column 3, line(s) 55-57 “the blocking means includes a ball which floats in water but does not float in the fuel being filtered”; the method step claimed is taught by Connor because the ball 102 is retained by the interaction of the disclosed holding member 138 and gravity retaining said ball against the holding member 138 when the correct fluid, a fuel, is being filtered) so that the side opening (142) is in fluid communication with the outlet opening (see column 4, lines 51-53 “A fluid rise hole 140 is defined in the insert to fluidly connect the bore of the sleeve with filter medium bore 58, and main flow holes 142 are defined in the sleeve”; see also column 3, lines 28-35 “The bore 86 defines an exit port for the bore 58 so that the fluid path the fluid path through the filter unit 10 includes the inlet ports 40, end space 88 between end disc E and cap 16, annular space 90 between the filter medium and the container wall 12, the filter medium 52, fluid flow holes 56, bore 58, bore 86 and any fluid connection (not shown) mounted in the bore 34 of the boss 32.”; describing the path of the fluid during treatment which is applicable to the embodiment of Fig. 2 of Connor because the bore 85 corresponds to the interior volume of the valve 120); and

While Connor does not address “where the ball seals the outlet opening from the side opening when no filter cartridge is installed or an incorrect filter cartridge is installed”, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP § 2112.02.
In the current case, Connor further teaches where the ball is moved to from the first to the second position to seal the outlet opening based on the fluid being filtered (see column 3, line(s) 55-57 “the blocking means includes a ball which floats in water but does not float in the fuel being filtered”; the method step claimed is taught by Connors because the ball 102 is retained by the interaction of the disclosed holding member 138 and gravity retaining said ball against the holding member 138 when the correct fluid, a fuel, is being filtered) and/or when there is an increase in the flow rate of the fluid (see column 5, line(s) 28-35 “The ball 208 can float in water in a manner similar to ball 102; however, the preferred form of the unit 10’’’ has a ball which does not float, but which is carried toward the exit portion of the unit by fluid flowing through the unit. Thus, the unit 10’’’ will be used in situations where fluid flow is in the transition or turbulent ranges.”; 
As such, when an incorrect filter cartridge is installed, e.g. an oil filtration cartridge instead of a water filtration cartridge, the ball (102) will move from the first position (held by gravity at the opening 140 without any effects on the ball by the fluid to be filtered) to the second position to seal the outlet opening because the ball valve intended for oil filtration will float in water and block the outlet (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”). Further, when no filter cartridge is installed, there will be no flow resistance from the filtration media of the filter cartridge, resulting in a higher flow rate of fluid through the apparatus than designed flow rate for the ball; and the ball will be moved from the first position to second position and block the fluid flow to the outlet from the side passages (see column 1, line(s) 62-66 “The velocity of the flow through this device is sufficient to cause the ball to be carried by that flowing fluid toward the unit outlet port. The ball will then block the outlet port to prevent further fuel flow to an engine.”).
Like the method at issue in Ex parte Novitski, while the prior art is silent as to “where the ball seals the outlet opening from the side opening when no filter cartridge is installed or an incorrect filter cartridge is installed”; said movement of the ball to seal the outlet opening is an inherent property of ball of the prior art. MPEP § 2112.02.I.
Like the method at issue in In re Tomlinson, while the references do not show a specific recognition of that result, where the ball seals the outlet opening from the side opening when no filter cartridge is installed or an incorrect filter cartridge is installed, its 
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed method would be necessarily performed by the prior art apparatus or product appears to be the same or similar to that of the prior art, even when used by a different process directed to a result or property of that composition or structure, then, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the method and the prior art method. Absent persuasive evidence that the methods are different, the prior art is considered to have the same properties, results/products, and/or method steps with respect to “where the ball seals the outlet opening from the side opening when no filter cartridge is installed or an incorrect filter cartridge is installed” as that claimed. MPEP 2112.02.
In the alternative, while Connor is considered to teach all the limitations of the claimed method, in so far as Connor is silent as to where all the steps are performed in the one embodiment of the invention; Connor teaches another method, the method of using the apparatus of Fig. 2, upon which the claimed invention can be seen as an “improvement”; Connor further teaches “comparable” methods, the alternative methods of using the apparatus disclosed, that is not the same as the base device; but which has been improved in the same way as the claimed invention, interrupting the fluid flow path from the side opening to the outlet opening via a ball upon a failure in the method of using the filter assembly: an incorrect fluid density (see column 3, line(s) 55-57 “the blocking means includes a ball which floats in water but does not float in the fuel being filtered”; and column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; the method step claimed is taught by Connor because the ball 102 is retained by the interaction of 
Therefore, it would have been obvious that a person having ordinary skill in the art at the time the invention was made would have been capable of applying the known method of enhancement, arranging the ball valve to block the outlet based on the density and/or flow rate of the fluid being treated, as taught by Connor in the same way to the method of using the particular embodiment of Fig. 2 of Connor, to yield the predictable result of blocking the filtration of an incorrect treatment fluid when an incorrect filter cartridge is installed, e.g. an oil filtration cartridge instead of a water filtration cartridge, is inserted because the ball (102) will move from the first position (held by gravity at the opening 140 without any effects on the ball by the fluid to be filtered) to the second position to seal the outlet opening because the ball valve intended for oil filtration will float in water and block the outlet and/or when no filter cartridge is installed because the lack of a filtration media will result in a higher flow of fluid than the designed flow rate for the apparatus and method resulting in the ball moving to the second position and blocking the fluid flow to the outlet from the side passages (see column 1, line(s) 62-66 “The velocity of the flow through this device is sufficient to cause the ball to be carried by that flowing fluid toward the unit outlet port. The ball will then block the outlet port to prevent further fuel flow to an engine.”). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Connor is silent as to where the biasing member is movable; the “holding member” and the “biasing member” are “a spring clip or equivalents thereof as interpreted under 35 USC § 112(f).
However; DREXEL teaches a movable biasing member comprising a spring strip, comprising a base end and a free end (see Abstract “a valve element retainer comprising a thin, flexible member having a first portion operatively associated with the valve element and a second portion, extending from the first, secured to the body of the valve assembly”; the base end being the end secured to the body) disposed to bias a ball within a valve onto the side opening and permit alignment between the ball and the side opening (see C2/L46–47 “valve element retainer permitting near perfect alignment between the element and its seat”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine a movable biasing member, such as a spring strip as taught by Drexel in the apparatus of Connor in order to yield the predictable result of biasing the ball within the valve onto a particular opening and permit alignment between the ball and the side opening. MPEP 2143.A.
Regarding claim(s) 20, the combination of Connor and Drexel teaches the filter assembly of claim 5.
Connor further teaches where the ball is released from the biasing member when fluid flows through the second end opening, the flow causing the ball to move axially toward the second position (see column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”; see also column 1, line(s) 54-66 “the blocking means includes a ball which need not be floatable in water… The velocity of the flow through this de-vice is sufficient to cause the ball to be carried by that flowing fluid toward the unit out-let port. The ball will then block the outlet port to prevent further fuel flow to an engine.”; the ball 102 moves 
The ball of Connor is fully capable of performing the functional limitation(s) being “released from the holding member when fluid flows through the second end opening, the flow causing the ball to move axially toward the second position.” (see column 2, lines 62-66 “The velocity of the flow through this device is sufficient to cause the ball to be carried by that flowing fluid toward the unit outlet port. The ball will then block the outlet port to prevent further fuel flow to an engine.”; see also column 4, line(s) 59-63 “The float 102 is free to move in the cage and will block fluid flow when water within the unit reaches a level sufficient to force the ball 102 against the neck projection 132 to block the fluid path to the unit outlet port.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Allowable Subject Matter
Claims 9-11 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to independent claim(s) 9, US Patent No. 4,364,825 to A. S. Connor is considered to be the nearest prior art, but Connor does not teach nor fairly suggest where the holding member includes at least one spring strip received by a slot defined by the valve body, the spring strip extending axially from a base end to a free end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment
Applicant’s amendments to the claims have overcome the objection(s) previously set forth.
Applicant’s amendments to the claims have overcome rejection under 35 USC § 112(a) previously set forth.
Applicant’s amendments to the claims have overcome the rejections(s) of claims 1-4 & 15 under 35 U.S.C. § 102(b) in view of Jiang and under 35 USC § 103 in view of the combination of JIANG and DREXEL previously set forth.
Applicant’s amendments to the claims have overcome the rejections(s) of claims 5-8, 13-14 and 20 under 35 U.S.C. § 102(b) in view of DREXEL and claim 19 under 35 USC § 102/103 in view of DREXEL previously set forth.
New rejections under 35 U.S.C. § 112(a), 102 & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see pages 9-11, with respect to the interpretation of the claim(s) under 35 USC § 112(f) have been fully considered, but they are not persuasive.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
In the current case, the claims recite generic terminology for preforming a specified function without the recital of structure, material, or acts in support thereof. The examples of structures presented in the specification, which are fully capable of performing the claimed functional subject matter, in the specification have not been claimed.

Applicant’s arguments, see pages 11-12, filed 11/06/2020, with respect to the rejection of claim 4 under 35 USC § 112(a) have been fully considered and are persuasive. The rejection of claim 4 under 35 USC § 112(a) has been withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4 under 35 USC § 102(b) in view of Connor have been fully considered, but are not persuasive.
While the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
Further, though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111.01.II.
In the current case, The term “coupled” is a broad term which includes, at least, when the ball 102 is located adjacent to the bottom closure 138, because the ball will be confined to the opening 140 when the ball 102 is denser than the fluid being treated; and the upper surface of the bottom closure 138 at the rim of openning 140.
Regarding applicant’s arrgument that Connor does not teach an “axially facing seal member that faces away from the first end cap”, see page 15; While the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing 
Further, though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111.01.II.
In the current case, outer surface of float 102 has a spherical surface which reads on the limitation of facing away from the first endcap E at the contact surface whit the bottom of item 132; and/or the axially facing surface of seal member 132 facing away from first endcap E; the lip of opening 140 facing away from first endcap E reads on the claimed limitation because the ball will be sealed against the opening 140 when the ball 102 is denser than the fluid being treated).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773